 

Exhibit 10.13

 

UNSECURED INDEMNITY AGREEMENT

 

DEFINED TERMS

 



Execution Date:  December 1, 2016 Loan:  A first mortgage loan in an amount of
$51,000,000.00 from Lender to Borrower Borrower & Address: BR Roswell, LLC, a
Delaware limited liability company   c/o Bluerock Real Estate, LLC   712 Fifth
Avenue, 9th Floor   New York, NY 10019   Attention: Michael Konig and Jordan
Ruddy     with a copy to:       Kaplan Voekler Cunningham & Frank PLC   1401
East Cary Street   Richmond, Virginia 23219   Attention: S. Edward Flanagan,
Esq.     Liable Party & Address: Bluerock Residential Growth REIT, Inc., a
Maryland corporation   c/o Bluerock Real Estate, LLC   712 Fifth Avenue, 9th
Floor   New York, NY 10019   Attention: Michael Konig     with a copy to:      
Kaplan Voekler Cunningham & Frank PLC   1401 East Cary Street   Richmond,
Virginia 23219   Attention: S. Edward Flanagan, Esq.     Lender & Address:
“Lender” means MetLife HCMJV 1 REIT, LLC, and its successors and assigns.      
MetLife HCMJV 1 REIT, LLC   c/o MetLife Real Estate Investors   One Alliance
Center   3500 Lenox Road NE, Suite 1800   Atlanta, GA 30326   Attention: Officer
in Charge   Re: Roswell City Walk Apartments     and:       MetLife HCMJV 1
REIT, LLC   c/o MetLife Real Estate Investors   One Alliance Center   3500 Lenox
Road NE, Suite 1800   Atlanta, GA 30326   Attention: Regional Associate General
Counsel   Re: Roswell City Walk Apartments

 

 UNSECURED INDEMNITY AGREEMENT

 

 



and:       MetLife HCMJV 1 REIT, LLC   c/o MetLife Investment Advisors, LLC  
One MetLife Way   Whippany, NJ 07981-1449   Attention: Associate General Counsel
– MIM Unit   Investments Law   Re: Roswell City Walk Apartments     Note:  A
Promissory Note dated as of the Execution Date executed by Borrower in favor of
Lender in the amount of the Loan Security Instrument:  A Deed to Secure Debt,
Security Agreement and Fixture Filing dated as of the Execution Date, granted by
Borrower to Lender securing repayment of the Note.  The Security Instrument will
be recorded in the records of the County in which the Property is located. Loan
Agreement: A Loan Agreement dated as of the Execution Date by and between
Borrower and Lender

  

 UNSECURED INDEMNITY AGREEMENT

 

 

THIS UNSECURED INDEMNITY AGREEMENT (this “Agreement”) is entered into as of the
Execution Date by Borrower and Liable Party (who are referred to collectively in
this Agreement as “Indemnitors” and individually as an “Indemnitor”), in favor
of Lender, with reference to the following facts:

 

RECITALS

 

A.           Lender has loaned or will loan to Borrower the Loan. Payment of the
Note is secured by the Security Instrument. The Security Instrument encumbers
the real property more particularly described in Exhibit A to this Agreement and
other property referred to in the Security Instrument and this Agreement as the
“Property.”

 

B.           As a condition to making the Loan, Lender requires Indemnitors to
indemnify and hold Indemnitee (as defined in Section 2 hereof) harmless from any
Environmental Claim (as defined in Section 2 hereof). Indemnitors acknowledge
and understand that this Agreement is a material inducement for Lender’s
agreement to make the Loan.

 

NOW THEREFORE, in consideration of the premises and for other consideration,
Indemnitors jointly and severally agree as follows:

 

Section 1.            Defined Terms. Capitalized terms which are not defined in
this Agreement shall have the meanings set forth in the Loan Agreement.

 

Section 2.            Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

 

(a)          “Corrective Action Plan” shall mean that certain Prospective
Purchaser Corrective Action Plan, Frazier Street Apartments, 6700 Wren Court and
188 Norcross Street, Roswell, Fulton County, Georgia, dated June 7, 2013,
prepared by Terracon for Lennar Multifamily Investors, LLC and its entity, GGT
LMI City Walk GA, LLC.

 

(b)          “Environmental Claim” shall mean any claim, demand, action, suit,
loss, cost, damage, fine, penalty, expense, liability, judgment, proceeding, or
injury that seeks to impose costs or liabilities, including any consequential
damages, directly or indirectly related to the Property, for

 

(i)          pollution or contamination of the air, surface water, ground water,
or land;

 

(ii)         solid, gaseous, or liquid waste generation, handling, treatment,
storage, disposal, or transportation;

 

(iii)        the presence or alleged release of Hazardous Materials on or under
the Property, the soil, groundwater, or soil vapor on or under the Property, or
the migration or alleged spreading of Hazardous Materials from the Property,
whether or not known to Indemnitors, regardless of the source of such presence
or release or, except as expressly provided in this Agreement, regardless of
when such release or presence occurred;

 

(iv)        the manufacture, processing, distribution in commerce, use, or
storage of Hazardous Materials;

 

 3UNSECURED INDEMNITY AGREEMENT

 

 

(v)         injury to or death of any person or persons arising from or in
connection with Hazardous Materials;

 

(vi)        destruction or contamination of any property connected with
Hazardous Materials;

 

(vii)       the removal of Hazardous Materials from the Property or the taking
of necessary precautions to protect against the release of Hazardous Materials
from or onto the Property including the air, ground water or surface water;

 

(viii)      compliance with all Requirements of Environmental Laws and/or any
asserted breach or violation of any Requirements of Environmental Laws;

 

(ix)         any restriction on the use, ownership, or transferability of the
Property as a result of Hazardous Materials;

 

(x)          remedial, response, abatement, cleanup, investigative, and
monitoring work in connection with any Hazardous Materials (collectively, the
“Remedial Work”); and

 

(xi)         the maintenance of a private or public nuisance or the conducting
of an abnormally dangerous activity on or near the Property, in each case
arising from or in connection with Hazardous Materials.

 

(c)          “Environmental Permit” means any permit, license, approval, or
other authorization with respect to any activities, operations, or businesses
conducted on the Property under any applicable law, regulation, or other
requirement of the United States or any state, municipality, or other
subdivision or jurisdiction related to pollution, protection of health or the
environment, emissions, discharges, or releases or threatened releases of
Hazardous Materials into ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use,
generation, treatment, storage, disposal, transportation, or handling of
Hazardous Materials directly or indirectly related to the Property.

 

(d)          “Existing Contamination” shall mean the existing contamination of
the Property that is the subject of the Corrective Action Plan and the Georgia
Department of Natural Resources Environmental Protection Letters dated September
24, 2007 and October 25, 2016.

 

(e)          The term “Hazardous Materials” shall include without limitation:

 

(i)          Those substances included within the definitions of “hazardous
substances,” “hazardous materials,” “toxic substances,” or “solid waste” in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(42 U.S.C. Sections 9601 et seq.), as amended by Superfund Amendments and
Reauthorization Act of l986 (Publ. L. 99-499 100 Stat. 1613), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. Sections 6901 et seq.), and the
Hazardous Materials Transportation Act, 49 U.S.C. Sections 1801 et seq., and in
the regulations promulgated pursuant to said laws, all as amended;

 

(ii)         Those substances regulated under the Georgia Solid Waste Management
Act (O.C.G.A. Section 12-8-20 et seq.), the Georgia Hazardous Waste Management
Act (O.C.G.A. Section 12-8-60 et seq.), the Georgia Underground Storage Tank Act
(O.C.G.A. Section 12-13-1 et seq.), the Georgia Hazardous Site Response Act
(O.C.G.A. Section 12-8-90 et seq.) and in the regulations promulgated pursuant
to such laws, all as amended;

 

 4UNSECURED INDEMNITY AGREEMENT

 

 

(iii)        Those chemicals known to cause cancer or reproductive toxicity, as
published pursuant to the applicable State statutes, if any, including the
statutes and laws referred to in subparagraph (ii) above;

 

(iv)        Those substances listed in the United States Department of
Transportation Table (49 CFR 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto);

 

(v)         Any material, waste or substance which is (A) petroleum, (B)
asbestos, (C) polychlorinated biphenyls, (D) designated as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Section
1251 et seq. (33 U.S.C. Section 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. Section 1317); (E) a chemical substance or mixture
regulated under the Toxic Substances Control Act of 1976, 15 U.S.C. Sections
2601 et seq.; (F) flammable explosives; or (G) radioactive materials; and

 

(vi)        Such other substances, materials and wastes which are or become
regulated as hazardous or toxic under applicable local, state or federal law, or
the United States government, or which are classified as hazardous or toxic
under federal, state, or local laws or regulations.

 

(f)          “Indemnitee” means (individually and collectively) Lender and
MetLife HCMJV 1, LP, and their respective affiliates, partners and participants,
and the officers, directors, agents, employees of each of them, and the
successors and assigns of each of them; provided, however, that where this
Agreement provides that Indemnitee may require or cause Remedial Work to occur,
or approve or disapprove matters pertaining to the same, or acquire the
Property, “Indemnitee” shall refer to Lender.

 

(g)          “Requirements of Environmental Laws” means all requirements of
environmental, ecological, health, or industrial hygiene laws or regulations or
rules of common law related to the Property, including, without limitation, all
requirements imposed by any Environmental Permit, law, rule, order, or
regulation of any federal, state, or local executive, legislative, judicial,
regulatory, or administrative agency, which relate to (i) exposure to Hazardous
Materials; (ii) pollution or protection of the air, surface water, ground water,
or land; (iii) solid, gaseous, or liquid waste generation, treatment, storage,
disposal, or transportation; or (iv) regulation of the manufacture, processing,
distribution and commerce, use, or storage of Hazardous Materials.

 

Section 3.            Indemnitor’s Representations and Warranties to Indemnitee.
Except as otherwise described in the Environmental Reports,

 

(a)          neither any portion of the Property nor Borrower is in violation of
or subject to any existing, pending, or threatened investigation by any
governmental authority under any Requirements of Environmental Laws.

 

(b)          Borrower has not and is not required by any Requirements of
Environmental Laws to obtain any permits or licenses to construct or use any
portion of the Improvements, fixtures, or equipment on the Property.

 

 5UNSECURED INDEMNITY AGREEMENT

 

 

(c)          Borrower’s use of the Property has not resulted and will not result
in the disposal or release of any Hazardous Materials on or to any portion of
the Property.

 

Indemnitors covenant that these representations and warranties shall be
continuing and shall be true and correct from the Execution Date to the date of
reconveyance of the Security Instrument, or the extinguishment of the lien by
foreclosure or action in lieu of foreclosure.

 

Section 4.            Indemnification.

 

(a)          Indemnitors shall protect, defend, indemnify, and hold harmless
Indemnitee from and against all Environmental Claims.

 

(b)          In the event that any Remedial Work is reasonably necessary or
desirable under the Requirements of Environmental Laws because of, or in
connection with, an Environmental Claim, Indemnitors shall within thirty (30)
days after written demand by Indemnitee (or such shorter period of time as may
be required under Requirements of Environmental Laws), commence, or cause to be
commenced, and diligently prosecute to completion, all such Remedial Work;
provided, however, that Indemnitors shall not be obligated to undertake any
Remedial Work with respect to the Existing Contamination except as required
pursuant to Section 21 hereof or as otherwise required in order to be in
compliance with all Requirements of Environmental Laws. All such Remedial Work
shall be performed by one or more contractors, approved in advance in writing by
Indemnitee, and under the supervision of a consulting engineer approved in
advance in writing by Indemnitee. All costs and expenses incurred by Indemnitees
in connection with the Remedial Work shall be an Environmental Claim and shall
be paid by Indemnitors. In the event Indemnitors do not timely commence, or
cause to be commenced, or fail to diligently prosecute to completion, the
Remedial Work, Indemnitee may, but shall not be required to, cause such Remedial
Work to be performed and all costs and expenses incurred in connection with the
Remedial Work shall be an Environmental Claim under this Agreement.

 

(c)          Indemnitors shall not be liable under this Agreement to the extent
of that portion of the costs and liabilities of any Environmental Claim
attributable to an affirmative act of Lender which causes (i) the introduction
and initial release of a Hazardous Material at the Property, or (ii) material
aggravation of a then existing Hazardous Material condition at the Property. In
addition, if Indemnitee acquires ownership of the Property through a
foreclosure, trustee’s sale or deed in lieu of foreclosure, Indemnitors shall
not be liable under this Agreement for that portion of costs and liabilities of
an Environmental Claim which is attributable to the introduction and initial
release of a Hazardous Material at the Property by any party, other than an
Indemnitor at any time after Indemnitee has acquired title to the Property. In
all other circumstances, the liability of Indemnitors under this Agreement shall
remain in full force and effect after Indemnitee acquires title to the Property,
including without limitation with respect to any Hazardous Materials which are
discovered at the Property after the date Indemnitee acquires title but which
were actually introduced to the Property prior to the date of such acquisition,
and with respect to any continuing migration or release of any Hazardous
Materials which commenced prior to the date that Indemnitee acquires title. IT
IS THE EXPRESS INTENT OF THE PARTIES HERETO THAT THE INDEMNITY PROVIDED FOR IN
THIS SECTION IS AN INDEMNITY BY INDEMNITORS TO INDEMNIFY AND PROTECT THE
INDEMNITEE FROM THE CONSEQUENCES OF THEIR OWN NEGLIGENT ACTS OR OMISSIONS BUT
EXCLUDING, HOWEVER, THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF INDEMNITEE.

 

 6UNSECURED INDEMNITY AGREEMENT

 

 

Section 5.            Notice of Actions.

 

(a)          Borrower shall give immediate written notice to Lender of (i) any
proceeding, inquiry or notice by or from any governmental authority regarding
Hazardous Materials, an Environmental Claim or a Requirement of Environmental
Laws; (ii) all Environmental Claims; (iii) Borrower’s discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Property that could cause the Property or any part thereof to be in violation of
a Requirement of Environmental Laws or subject to an Environmental Claim; (iv)
Borrower’s receipt of any notice or discovery of any information regarding the
presence or existence of any Hazardous Material on, under, or about the
Property, or any alleged breach or violation of any Requirements of
Environmental Laws pertaining to Borrower or the Property.

 

(b)          Borrower shall deliver to Lender copies of all Environmental
Claims, and all orders, notices, permits, applications, reports, and other
documents pertaining to the subject matter of the Environmental Claim.

 

Section 6.            Procedures Relating to Indemnification.

 

(a)          Indemnitors shall at their own cost, expense, and risk (i) defend
through counsel selected by Indemnitors in accordance with the terms hereof all
Environmental Claims that may be brought or instituted against any Indemnitee;
(ii) pay any judgment or decree that may be recorded against any Indemnitee in
connection with any Environmental Claim; and (iii) reimburse Indemnitee for the
cost of, or for any payment made by any of them, with respect to any reasonable
expenses incurred in connection with the Hazardous Materials undertaken as a
result of any Environmental Claims against any Indemnitee arising out of the
obligations of Indemnitors under this Agreement.

 

(b)          Counsel selected by Indemnitors pursuant to Section 6(a) hereof
shall be subject to the approval of the Indemnitee asserting a claim under this
Agreement; provided, however, that any Indemnitee may elect to defend any
Environmental Claim at the cost and expense of Indemnitors, if, in the judgment
of the Indemnitee (i) the defense is not proceeding or being conducted in a
satisfactory manner, or (ii) there is a conflict of interest between any of the
parties to the Environmental Claim.

 

(c)          Notwithstanding anything in this Agreement to the contrary,
Indemnitors shall not, without the prior written consent of the applicable
Indemnitee (which consent shall not be unreasonably withheld or delayed), (i)
settle or compromise any Environmental Claim or consent to the entry of any
judgment that does not include the delivery by the claimant or plaintiff to the
Indemnitee of a written release of Indemnitee (in form, scope and substance
satisfactory to the Indemnitee in its sole discretion) from all liability in
respect of the Environmental Claim, or (ii) settle or compromise any
Environmental Claim in any manner that may materially and adversely affect
Indemnitee as determined by Indemnitee in the good faith exercise of its
discretion.

 

(d)          Indemnitee shall have the right to join and participate in, as a
party if it so elects, any legal proceedings or actions in connection with the
Property involving any Environmental Claim, any Hazardous Material or any
Requirements of Environmental Laws. In any circumstance in which this indemnity
applies, Indemnitee may employ its own legal counsel and consultants to
prosecute, negotiate, or defend any claim, action, or cause of action, and
Indemnitee shall have the right to compromise or settle the same in the exercise
of its good faith and reasonable discretion. Notwithstanding the foregoing,
Indemnitee will use reasonable efforts to provide Indemnitors with an
opportunity to consult with Indemnitee prior to compromising or settling any
claim, action, or cause of action, but Indemnitee shall not be bound by any such
consultation with Indemnitors and Indemnitee shall have the right to compromise
or settle any claim, action, or cause of action in its good faith and reasonable
discretion as aforesaid notwithstanding any input of Indemnitors. Indemnitors
shall reimburse Indemnitee upon demand for all costs and expenses incurred by
Indemnitee, including the amount of all costs of settlements entered into in
good faith, and the reasonable fees and other costs and expenses of its
attorneys and consultants, including without limitation those incurred in
connection with monitoring and participating in any action or proceeding.

 

 7UNSECURED INDEMNITY AGREEMENT

 

 

Section 7.            Independent Nature of Agreement. This Agreement is an
independent obligation of Indemnitors and is not intended to nor shall it secure
payment of the Note or amounts due to Lender under the Security Instrument. The
obligations of Indemnitors under this Agreement are not secured by the Security
Instrument or any of the Loan Documents.

 

Section 8.            Survival of Agreement. Subject to the terms of Section
4(c) hereof, this Agreement, and all rights and obligations under this
Agreement, shall survive (i) performance and repayment of the Loan, (ii)
reconveyance of the Security Instrument, and release of other security provided
in connection with the Loan, (iii) bankruptcy sale, or trustee’s sale or
foreclosure under the Security Instrument and/or any of the other Loan Documents
(whether by deed or other assignment in lieu of foreclosure), and (iv) transfer
of all of Lender’s rights in the Loan, the Loan Documents, and the Property.

 

Section 9.            Rights of Contribution. Nothing contained in this
Agreement shall prevent or in any way diminish or interfere with any rights and
remedies, including without limitation, the right to contribution, which
Indemnitee may have against Borrower or any other party under the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(codified at Title 42 U.S.C. Sections 9601 et seq.), as it may be amended from
time to time, or any other applicable Federal or state laws.

 

Section 10.          Binding Effect. This Agreement shall be binding upon and
benefit Indemnitors and Indemnitee and their respective heirs, personal
representatives, successors and assigns. Any holder of the Note and any
affiliate of Lender which acquires all or part of the Property by any sale,
assignment or foreclosure under the Security Instrument or by deed or other
assignment in lieu of foreclosure shall be a successor of this Agreement. In no
event shall any Indemnitee be bound by any obligations or liabilities of any
Indemnitor even if any such Indemnitee acquires ownership of all or any part of
the Property.

 

Section 11.          Liability of Indemnitors. The obligations of each
Indemnitor under this Agreement shall be the joint and several obligations of
each of them. The liability of Indemnitors under this Agreement shall not be
limited or impaired by (i) any amendment or modification of the provisions of
the Loan Documents to or with Lender by Borrower or any person who succeeds
Borrower as owner of the Property; (ii) any extensions of time for performance
required by any of the Loan Documents; (iii) any sale, assignment, or
foreclosure of the Note or Security Instrument or any sale or transfer of all or
part of the Property; (iv) any exculpatory provision in any of the Loan
Documents limiting Lender’s recourse to property encumbered by the Security
Instrument or to any other security, or limiting Lender’s rights to a deficiency
judgment against Borrower (including, without limitation, Section 12.20 of the
Loan Agreement); (v) the release of Borrower or any other person or entity from
performance or observance of any of the Loan Documents by operation of law,
Indemnitee’s voluntary act, or otherwise; or (vi) the release or substitution in
whole or in part of any security for the Note.

 

 8UNSECURED INDEMNITY AGREEMENT

 

 

Section 12.         Waiver. Indemnitors waive any right or claim of right to
cause a marshalling of the assets of Indemnitors or to cause Indemnitee to
proceed against any of the security for the Loan before proceeding under this
Agreement against Indemnitors or to proceed against Indemnitors in any
particular order. Indemnitors agree that any payments required to be made under
this Agreement shall become due on demand. Indemnitors expressly waive and
relinquish all rights and remedies accorded by applicable law to indemnitors or
guarantors. The indemnity provided for under this Agreement shall not be
contingent upon the existence of any rights of subrogation nor subject to any
claims or defenses that may be asserted in connection with the enforcement or
attempted enforcement of any subrogation rights, including, without limitation,
any claim that the subrogation rights were abrogated by any acts of Indemnitee.
Indemnitors agree to postpone the exercise of any rights of subrogation to the
rights of Indemnitee against Indemnitors under this Agreement until the Loan
shall have been paid in full.

 

Section 13.         Delay. No delay on the part of any Indemnitee in exercising
any right, power, or privilege under this Agreement or any of the Loan Documents
shall operate as a waiver of any such privilege, power, or right.

 

Section 14.         Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.

 

Section 15.         Notices. All notices, demands and requests given or required
to be given by, pursuant to, or relating to, this Agreement shall be in writing.
All notices shall be deemed to have been properly given if mailed by United
States registered or certified mail, with return receipt requested, postage
prepaid, or by United States Express Mail or other comparable overnight courier
service to the parties at its address set forth in the Defined Terms, or to such
other address as such party may hereafter specify in accordance with the
provisions of this Section 15. Any notice shall be deemed to have been received
upon receipt or refusal to accept delivery, in each case as shown on the return
receipt or the receipt of such overnight commercial courier service.

 

Section 16.         Attorneys’ Fees. In the event that any Indemnitor or any
Indemnitee brings any suit or other proceeding with respect to the subject
matter or enforcement of this Agreement, including without limitation, in
appellate proceedings or in any action or participation in, or in connection
with, any case or proceeding under Chapter 7, 11 or 13 of the Bankruptcy Code,
11 United States Code Sections 101 et seq., or any successor statutes, the
prevailing party (as determined by the court, agency or other authority before
which such suit or proceeding is commenced) shall, in addition to such other
relief as may be awarded, be entitled to recover reasonable attorneys’ fees,
expenses and costs of investigation. Notwithstanding any provision to the
contrary contained herein, Indemnitee’s right to receive reimbursement of legal
fees, attorney fees, reasonable attorneys’ fees, or similar language shall be
deemed to mean Indemnitee’s reasonable attorneys’ fees actually incurred and
such provision shall not be subject to the statutory presumption contained in
O.C.G.A. Section 13-1-11

 

Section 17.         Successive Actions. Separate and successive actions may be
brought under this Agreement to enforce any provision at any time and from time
to time. No action under this Agreement shall preclude any subsequent action,
and Indemnitors waive and covenant not to assert any defense in the nature of
splitting of causes of action or merger of judgments.

 

Section 18.         Partial Invalidity. If any provision of this Agreement shall
be determined to be unenforceable in any circumstances by a court of competent
jurisdiction, then the balance of this Agreement shall be enforceable, and the
subject provision shall be enforceable to the extent permitted.

 

 9UNSECURED INDEMNITY AGREEMENT

 

 

Section 19.         Interest on Unpaid Amounts. All amounts required to be paid
or reimbursed to any Indemnitee under this Agreement shall bear interest from
the date of expenditure by the Indemnitee until paid. The interest rate shall be
the lesser of (a) eighteen percent (18%) per annum and (b) the maximum rate then
permitted for the parties to contract for under applicable law.

 

Section 20.         Governing Law. This Agreement and the rights and obligations
of the parties under this Agreement shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State in which the
Property is located.

 

Section 21.         Corrective Action Plan. Borrower hereby covenants and agrees
with Lender that Borrower shall maintain in a good working order all components
installed in accordance with the Corrective Action Plan.

 

[NO FURTHER TEXT ON THIS PAGE] 



 10UNSECURED INDEMNITY AGREEMENT

 

 

IN WITNESS WHEREOF, THIS UNSECURED INDEMNITY AGREEMENT has been duly executed by
the Indemnitors as of the Execution Date.

 

  BORROWER:       BR ROSWELL, LLC,   a Delaware limited liability company      
By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: Authorized Signatory    
  LIABLE PARTY:       BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland
corporation       By: /s/ Michael Konig     Name:  Michael Konig   Title:
Authorized Signatory

 

Signature Page

 UNSECURED INDEMNITY AGREEMENT

 

 

EXHIBIT A

 

DESCRIPTION OF LAND

 

All that tract or parcel of land lying and being in Land Lot 426 of the 1st
District, 2nd Section, City of Roswell, Fulton County Georgia and being more
particularly described as follows:

 

To Reach the TRUE POINT OF BEGINNING commence at a nail found on the northerly
mitered intersection of the northerly Right of Way of Norcross Street (Variable
R/W) and the easterly Right of Way of Frazier Street (Variable R/W); thence
running along the easterly Right of Way of Frazier Street (Variable R/W) North
01° 09' 00" East a distance of 97.50 feet to a 1/2” rebar found; thence South
87º 25' 18” East a distance of 1.98 feet to the TRUE POINT OF BEGINNING, from
point thus established and running along said Right of Way North 00° 49' 41"
East a distance of 618.33 feet to an iron pin set; thence leaving said Right of
Way South 88° 59' 39" East a distance of 572.40 feet to an iron pin set; thence
South 01° 09' 56" East a distance of 306.45 feet to a 1/2” rebar found; thence
North 82° 18' 10" East a distance of 85.64 feet to a 1/2" rebar and cap found;
thence North 86° 44' 06" East a distance of 78.09 feet to 1” open top pipe
found; thence South 06° 05' 06" West a distance of 399.71 feet to an iron pin
set on the northerly Right of Way of Norcross Street (Variable R/W); thence
running along said Right of Way the following courses: South 89° 19' 52" West a
distance of 42.30 feet to a point; thence running along a curve to the left an
arc length of 36.20 feet, (said curve having a radius of 319.00 feet, with a
chord bearing of South 86° 04' 49" West, and a chord length of 36.18 feet) to a
point; thence along a curve to the right an arc length of 61.20 feet, (said
curve having a radius of 1111.26 feet, with a chord bearing of South 84° 24' 25"
West, and a chord length of 61.19 feet) to a point; thence along a curve to the
right an arc length of 120.72 feet, (said curve having a radius of 1388.01 feet,
with a chord bearing of South 87° 43' 38" West, and a chord length of 120.68
feet) to a point; thence North 88° 28' 06" West a distance of 74.44 feet to a
point; thence running along a curve to the left an arc length of 29.61 feet,
(said curve having a radius of 16313.25 feet, with a chord bearing of North 88°
37' 21" West, and a chord length of 29.61 feet) to a point; thence North 89° 02'
19" West a distance of 91.10 feet to a point; thence running along a curve to
the left an arc length of 29.01 feet, (said curve having a radius of 219.00
feet, with a chord bearing of South 87° 10' 01" West, and a chord length of
28.99 feet) to a point; thence South 82° 44' 08" West a distance of 35.47 feet
to a point; thence leaving said Right of Way North 00° 23' 37" East a distance
of 101.05 feet to a 1/2” rebar found; thence North 86° 37' 42" West a distance
of 98.14 feet to a 1/2" rebar found; thence South 00° 26' 40" West a distance of
15.82 feet to a 1/2" rebar found; thence North 87° 25' 18" West a distance of
91.52 feet to the TRUE POINT OF BEGINNING. Said tract contains 10.280 Acres
(447,775 Square Feet).

 

TOGETHER WITH all easements appurtenant to the above described parcel as set
forth in that certain Drainage Easement Agreement dated November 14, 2013 among
Roswell Commons Group, L.P., Habitat for Humanity of North Fulton, Inc.,
Norcross Village Homeowners Association, Inc., Roswell Landings Condominium
Association, Inc. and Liberty Lofts and Townhomes Association, Inc., filed
November 18, 2013, recorded in Deed Book 53351, page 14, Fulton County, Georgia
records.

 

 Exhibit A – Page 1UNSECURED INDEMNITY AGREEMENT

 

